UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7434



DAVID S. COUSINS,

                                              Petitioner - Appellant,

          versus


DAVID BOBO; SAMUEL DOTSON; MICHAEL F. EASLEY,
Attorney General of North Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Graham C. Mullen, District
Judge. (CA-97-28-4)


Submitted:   September 30, 1998            Decided:   October 13, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David S. Cousins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David S. Cousins appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion holding that Cousins had failed to state a claim and find

no reversible error. See Superintendent, Mass. Correctional Inst.

v. Hill, 472 U.S. 445 (1985); Wolff v. McDonnell, 418 U.S. 539,

571-72 (1974); Pell v. Procunier, 417 U.S. 817, 822 (1974); Leonard

v. Nix, 55 F.3d 370, 375 (8th Cir. 1995). Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court. Cousins v. Bobo, No. CA-97-28-4

(W.D.N.C. Sept. 19, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2